DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1, 3 and 5-9 are pending in the application. Claim 1 is amended. Claims 2 & 4 are cancelled.
Response to Arguments / Amendments
Rejections under 35 U.S.C. § 103:
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
On pages 6, 3rd paragraph, the applicant argued that claim 1 is allowable since the prior arts fails to teach " the control unit causes the display unit to display the three- dimensional image from a viewpoint which is located rearward of the vehicle in a case where the vehicle is moving forward when the vehicle is parked at the target parking position by an automatic parking control, and causes the display unit to display the three- dimensional image from a viewpoint which is located in front of the vehicle in a case where the vehicle is moving backward when the vehicle is parked at the target parking position by the automatic parking control" set forth in claim 1.
As to the above argument, Oba discloses three-dimensional image from a viewpoint which is located rearward by displaying  image of the display unit 100 in a case where causing the vehicle to travel forward and counter-clockwise (leftward) by 
Omori further discloses displaying overhead view (bird's-eye view ) image 810 showing entire own vehicle 811 and at least a part of a target region 813;, the CPU displays overhead view image 910 in the first display area 301with an enlarged image of the first overhead view image 810), and generating a first overhead view image 810 including entire own vehicle 811 (moving obliquely backward direction)  based on the front image data, the rear image data, the right side image data, and the left side image data, and displays the first overhead view image 810 at the first display magnification in the first display region 301 to display a bird's-eye view image of the vehicle and the periphery thereof viewed from a viewpoint above the vehicle  ([0126], [0134], Step 640: FIG. 9; [0124] , FIG. 8)
Omori also  discloses the overhead view image 1110 includes an own vehicle 1111(moving obliquely backward direction)) and imaging a peripheral state of the vehicle to be confirmed when the vehicle is parked setting each camera obliquely downward from the vehicle body of the vehicle and generating a travel direction image 
In addition to Oba, Omori also discloses the parking assist ECU 10 generates a travel direction image for showing the region behind the own vehicle based on the rear image data and meanwhile, the parking assist ECU 10 generates a travel direction image for showing the region in front of the own vehicle based on the front image data when the own vehicle is traveling in the forward direction and  the image processing unit generates, on the basis of the image photographed by the camera, an overhead image showing a view observed from above the vehicle or obliquely from above the vehicle and causes the display unit to display the generated overhead image along with the vehicle travel direction image and the vehicle lateral side image at the same time ([0091]; [0473]; [0475]).
It should be further noted that Applicant has not presented any specific arguments with regards to the rejections of the dependent claims.    
Accordingly, Examiner maintains the rejection with regards to above arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 20190344828, hereinafter Omori) in view of Oba et al. (US 20190174060, hereinafter Oba) and Indoh (US 20190073902, hereinafter Indoh). 
Regarding Claim 1, Omori discloses a vehicle periphery display device (FIG. 1) comprising:
at least one processor ([0037] As illustrated in FIG. 1, parking assist apparatus includes a parking assist ECU 10) configured to implement: 
an image acquisition unit ([0037], FIG. 1, parking assist ECU (Electric Control Unit)) that acquires a captured image from  a camera ([0003], generate overhead view from a position above the vehicle; [0046], FIG. 1, images captured by the surrounding image pickup devices, cameras (83a-83d, FIG. 2)) that images a periphery of a vehicle ([0050], FIG. 1, photograph a peripheral state of the vehicle; [0124], generates overhead view image); and 
a control unit ([0037], FIG. 1, parking assist ECU, display device) that causes a display unit to display a three-dimensional image representing the vehicle and a periphery of the vehicle based on the captured image ([0094], projects the three-dimensional surrounding (periphery of the vehicle) and the vehicle; [0150], FIG. 12, three-dimensional, 3D, display of another vehicles 1221 (periphery of the vehicle) & 1222 around own vehicle 1211 (the vehicle)), from a viewpoint which is located on a side opposite to a candidate of a target parking position with respect to a position of the vehicle ([0095], the parking assist ECU 10 sets virtual viewpoints in the virtual three-dimensional space defined by a viewpoint position and a viewing direction; [0127], FIG. 8, travel direction image 820 in the second display region 302 an image from the camera corresponding to the travel direction of the own vehicle (from  viewpoint opposite to the side of target parking position)); [0126], FIG. 8, display surroundings of the own vehicle 811 and the target region 813 (target parking position)  during parking assistance).
Omori does not explicitly disclose which (three-dimensional image) faces a far side of the candidate of the target parking position at the timing of setting the target parking position for parking the vehicle.
Oba, from the same field of endeavor, teaches which  (three-dimensional image) faces a far side of the candidate of the target parking position at the timing of setting the target parking position for parking the vehicle ([0082], FIG. 1, showing a view in the travel direction of the car are arranged and displayed on the display unit 1 travel direction image 3 (a rear view image)  towards the target parking position vehicle and displaying images facing far side of the target parking position imaging displaying “Check surrounding …”, as shown in FIG. 10, [0150]).

    PNG
    media_image1.png
    454
    716
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of displaying images with respect to the parking position as taught by Oba ([0150]) into the vehicle periphery imaging system of Omori in order to provide display system that help the driver  accurately grasp what is an obstacle present in the movement direction of the vehicle and a height thereof and a distance from the vehicle and correctly make a judgement about the crash possibility of the vehicle, and provide improved visibility of information regarding the surroundings of a vehicle (Oba, [0038], [0150]).
Furthermore, Omori discloses the first overhead view image 810 includes the entire own vehicle 811 and a peripheral region 812 ([0126], FIG. 8) and the second overhead view image 910 is an enlarged image of the first overhead view image 810 ([0134], FIG. 9).
However, Omori and Oba do not explicitly disclose (three-dimensional image) of the all of vehicle is outside the target parking position (when setting the target parking position for parking the vehicle)
Indoh, from the same field of endeavor, teaches (three-dimensional image) of the  all of vehicle is outside the target parking position (when  setting the target parking position for parking the vehicle) ([0067], FIG. 3, a display  a display parking area (DPA )which is the parking completed location of the own vehicle SV (311, corresponding to a 3D image data of the own vehicle SV) and is to be displayed on the  parking support screen 300  in the vicinity of the center of the surrounding area screen 310, and a location 312 of the own vehicle SV in the image of the parking surrounding area on the surrounding area screen 310 when the own vehicle completes the parking to the display parking area DPA is also displayed on the surrounding area screen 310 in the superimposed manner on the image of the parking surrounding area;    (with the vehicle is shown explicitly outside the parking position); [0068]).

    PNG
    media_image2.png
    285
    490
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of displaying images 
Regarding Claim 3, Omori in view of Oba and Indoh discloses the vehicle periphery display device according to claim 1.
Omori further discloses  wherein the control unit further causes the display unit to display a bird's-eye view image of the vehicle and the periphery thereof viewed from a viewpoint above the vehicle ([0126], display overhead view (bird's-eye view ) image 810 showing entire own vehicle 811 and at least a part of a target region 813; [0134], Step 640: FIG. 9, the CPU displays overhead view image 910 in the first display area 301with an enlarged image of the first overhead view image 810), and causes the display unit to display a display screen including the bird's-eye view image from a viewpoint which faces the vehicle in an obliquely backward direction ([0124] , FIG. 8, the CPU generates a first overhead view image 810 including entire own vehicle 811 (moving obliquely backward direction)  based on the front image data, the rear image data, the right side image data, and the left side image data, and displays the first overhead view image 810 at the first display magnification in the first display region 301; [0148], FIG. 11, overhead view image 1110 includes an own vehicle 1111(moving obliquely backward direction) ) and a captured image which is obtained by capturing an ([0050], photograph a peripheral state of the vehicle to be confirmed when the vehicle is parked setting each camera obliquely downward from the vehicle body of the vehicle; [0091], generating a travel direction image showing the region behind the own vehicle based on the rear image data and the region in front of the own vehicle based on the front image data when the own vehicle is traveling in the forward direction; ([0091]).
In addition to Omori, Oba also discloses the image processing unit generates, on the basis of the image photographed by the camera, an overhead image showing a view observed from above the vehicle or obliquely from above the vehicle ([0473]) and causes the display unit to display the generated overhead image along with the vehicle travel direction image and the vehicle lateral side image at the same time ([0475]).
Regarding Claim 5, Omori in view of Oba and Indoh discloses the vehicle periphery display device according to claim 1.
Omori further discloses wherein the control unit causes the display unit to display the three-dimensional image with an entirety of the three-dimensional image rotated such that a front of the vehicle in the three-dimensional image is directed upward ([0157], FIG. 15, displaying viewpoint of the own vehicle by a predetermined distance in an oblique upward direction; [0164], generate a viewpoint image while rotating the position of the virtual viewpoint by 360 degrees).   
Regarding Claim 6, Omori in view of Oba and Indoh discloses the vehicle periphery display device according to claim 5.
Omori further discloses wherein the control unit determines a rotation angle for rotating the entirety of the three- dimensional image based on a steering angle of a steering unit of the vehicle ([0084] The parking assist transmits a steering command (including a target steering angle) in accordance with the determined steering angle pattern), and causes the display unit to display the three-dimensional image rotated according to the determined rotation angle ([0164], generate a viewpoint image while rotating the position of the virtual viewpoint by 360 degrees in plain view about the own vehicle, and display the generated viewpoint image in the second display region 302).  
In addition to Omori, Oba also discloses  displaying images of vehicle states  such as (S03) Steering-wheel right -rotation rearward travel (counter-clockwise (left) backing); and (S04) Steering-wheel left -rotation rearward travel (clockwise (right) backing) ([0238], [0239], FIG. 17) and images are changed in a manner that depends on the angle of rotation of the steering wheel ([0253]).
Regarding Claim 7, Omori in view of Oba and Indoh discloses the vehicle periphery display device according to claim 1.
Omori further discloses wherein the control unit causes the display unit to display the three-dimensional image at a viewing angle including an object approaching the or the target parking position ([0127], FIG. 8, travel direction image 820 in the second display region 302 an image from the camera corresponding to the travel direction of the own vehicle (from viewpoint opposite to the side of target parking position) ), in a case where the object is detected ([0126],  (detecting & displaying) the separation lines and objects present in the surroundings of the own vehicle 811, and the target region 813 corresponding to the target parking position)..
Oba also discloses displaying front view of the vehicle, obstacle (object) 42, while parking in backward direction; see the details ; front side display for vehicle is moving backward as detailed out in ([0120], FIG. 7).
Regarding Claim 8, Omori in view of Oba and Indoh discloses the vehicle periphery display device according to claim 1.
Oba further discloses further comprising: a setting unit ([0423] , FIG. 26,  input unit 205) that sets, according to a user's operation ([0423] , FIG. 26,  input unit 205, such as a switch, various keys, a touch panel inputting input information of a user ), a viewpoint which is located on the side opposite to the candidate of the target parking position with respect to the position of the vehicle and which faces the far side of the candidate of the target parking position ([0110], FIG. 1, setting viewpoint direction of the travel direction image 3 (the rear image) to the travel direction (rearward), obtained by performing image conversion in which the viewpoint direction is set to the travel direction (rearward); [0394], the operator finely adjust the position of a sub-screen which is optimal for recognition and specific  view), wherein the control unit causes the display unit to display the three-dimensional image from the set viewpoint, in a case where the target parking position is set ([0150], FIG. 10, #102B, displaying images facing far side of the target parking position; [0154]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of displaying images with respect to the parking position as taught by Oba ([0150]) into the vehicle periphery imaging system of Omori in order to provide display system that help the driver  accurately grasp what is an obstacle present in the movement direction of the vehicle and a height thereof and a distance from the vehicle and correctly make a judgement about the crash possibility of the vehicle, and provide improved visibility of information regarding the surroundings of a vehicle (Oba, [0038], [0150]).
Regarding Claim 9, Omori in view of Oba and Indoh discloses the vehicle periphery display device according to claim 1.
Indoh further discloses wherein the control unit draws a frame of the target parking position on a captured image which is obtained by imaging the periphery of the vehicle using the camera ([0067], FIG. 3, a display  a display parking area (DPA )which is the parking completed location of the own vehicle SV (311, corresponding to a 3D image data of the own vehicle SV) and is to be displayed on the  parking support screen 300  in the vicinity of the center of the surrounding area screen 310, and a location 312 of the own vehicle SV in the image of the parking surrounding area on the surrounding area screen 310 when the own vehicle completes the parking to the display parking area DPA is also displayed on the surrounding area screen 310 in the superimposed manner on the image of the parking surrounding area; [0068])), and causes the display unit to display an image in which the captured image in which the frame is drawn is mapped as a texture on a three-dimensional surface, as the three-dimensional image ([0067], FIG. 3, a display  a display parking area (DPA )which is the parking completed location of the own vehicle SV (311, corresponding to a 3D image data of the own vehicle SV) and is to be displayed on the  parking support screen 300  in the vicinity of the center of the surrounding area screen 310, and a location 312 of the own vehicle SV in the image of the parking surrounding area on the surrounding area screen 310 when the own vehicle completes the parking to the display parking area DPA is also displayed on the surrounding area screen 310 in the superimposed manner on the image of the parking surrounding area; [0068]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of displaying images with respect to the parking position as taught by Indoh ([0067]) into the vehicle periphery imaging system of Omori & Oba  in order to provide a parking support device which displays a parking completed location based on an obstacle present in the parking area on a display unit so as to be able to decrease an occurrence frequency of a situation where the driver has to redo the parking operation (Indoh, [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190100147 A1: A parking assistant panoramic image system: [0023] FIG. 5          
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/ Examiner, Art Unit 2487